Citation Nr: 0811959	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  95-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder (exclusive of PTSD), to include a 
depressive neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1979 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder, to include a depressive neurosis.  The 
veteran subsequently moved to Missouri and her claims file 
was transferred to the St. Louis, Missouri RO.  In May 1997, 
the Board, in pertinent part, remanded the veteran's claim to 
the St. Louis, Missouri RO for additional action.  In 
December 1997, the Board, in pertinent part, remanded the 
veteran's claim to the St. Louis, Missouri RO for additional 
action.

The veteran subsequently moved to Michigan and her claims 
file was transferred to the Detroit, Michigan RO.  In April 
2001, the Board denied service connection for a chronic 
acquired psychiatric disorder, to include a depressive 
neurosis.

In January 2003, the veteran participated in a Board Central 
Office hearing with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  In September 2003, the Board vacated 
its April 2001 decision denying service connection for a 
chronic acquired psychiatric disorder, to include a 
depressive neurosis, and remanded the veteran's claim for 
service connection to the Detroit, Michigan RO for additional 
action.

In January 2005, the veteran informed VA that she had moved 
to Texas.  She requested that her claims file be transferred 
to the Houston, Texas RO.  In April 2006, the Board again 
remanded this claim for additional development.

The Board also notes that the veteran indicated that she 
wished to file claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and individual 
unemployability.  These claims are REFERRED back to the RO 
for appropriate action.  The current decision does not 
adjudicate or include the claim for service connection for 
PTSD.


FINDING OF FACT

The veteran's current acquired psychiatric disorder 
(exclusive of PTSD), to include depressive neurosis, was not 
caused by any incident of service, nor was it caused or 
worsened by her service-connected residuals of a hysterectomy 
and bilateral salpingo-oophorectomy.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder (exclusive of 
PTSD), to include depressive neurosis, was not incurred in or 
aggravated by active military service, nor is it related to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 
3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

Letters dated in March 2001, April 2004, August 2004, 
December 2004, April 2006, July 2006 and July 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The aforementioned letters told her 
to provide any relevant evidence in her possession.  See 
Pelegrini II, at 120-21.  Although these letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to her, since (1) the veteran filed 
her claim prior to the enactment of the VCAA, (2) she was 
subsequently provided adequate notice as noted above and (3) 
the claim was readjudicated and additional supplemental 
statements of the case were provided to the veteran in April 
2005 and October 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While the Board recognizes the sensitive 
nature of the veteran's claim, despite multiple letters 
requesting additional evidence to support her claim, the 
veteran did not submit any additional information.  The Board 
notes that the duty to assist is not always a one-way street.  
If the veteran wants help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The veteran was afforded VA medical examinations in April 
1999 and July 2007 to obtain an opinion as to whether her 
acquired psychiatric disorder, to include depressive 
neurosis, can be directly attributed to service or secondary 
to a service-connected disability.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service or service-connected disabilities.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that her current acquired psychiatric 
disorder is either the direct result of military service or 
secondary to a service-connected disability.  Though the 
Board empathizes with the veteran and apologizes to her for 
the length of time her claim has been on appeal, the evidence 
of record does not support her claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present claim, the veteran has presented several 
different theories of entitlement.  Initially, the veteran 
stated that she suffers from an acquired psychiatric disorder 
due to the radical hysterectomy and bilateral salpingo-
oophorectomy performed in service.  During the course of the 
claim, the veteran also raised the alternate theory that she 
suffers from this disorder due to a sexual assault in 
service.  

Review of the veteran's service medical records reveals that 
the veteran entered service without any complaints of 
depression, excessive worry, frequent trouble sleeping, 
nervous trouble or psychological difficulties.  See VA 
entrance examinations, Standard Forms (SF) 88 and 93, October 
13, 1976.  The veteran was seen in 1977 for several 
complaints of abdominal pain.  She was put on a medical 
profile with restricted duty for 22 days in July 1977.  A 
narrative summary in August 1977 noted that she had a history 
of multiple treatments for pelvic infections over the prior 
five years and had been advised many times that a 
hysterectomy was required to arrest her pelvic inflammatory 
disease.  The surgery was scheduled for the following day.  
See service medical record, narrative summary, August 15, 
1977.

On August 16, 1977, the veteran underwent a radical 
hysterectomy with bilateral salpingo-oophorectomy.  The 
surgery was considered successful.  See service medical 
record, operative report, August 16, 1977.  A treatment note 
dated in April 1978 stated that the veteran was seen by a 
crisis team for depression.  At the time, she was intoxicated 
and was admitted to the medical ward.  A past medical history 
of appendectomy and PID were noted.  The veteran reported 
that she used to take "nerve pills" to assist her with her 
problems.  The impression was mild alcoholic intoxication and 
the veteran was admitted for detoxification.  See service 
medical record, treatment note, April 1978.

In June 1978, the veteran participated in a psychological 
evaluation.  It was noted that she was status post radical 
hysterectomy and was having a hard time coping with problems 
and her job as a cook.  The mental status exam revealed the 
veteran to be alert, coherent, rational and oriented.  Her 
memory, perception, concentration, thinking and speech were 
within normal limits.  Her affect was tearful at times and 
she appeared to be tired and mildly depressed.  Her insight 
and judgment appeared marginal.  She had a fairly fixed 
unchanging attitude toward her present situation and appeared 
unwilling to try other alternatives of coping.  The veteran's 
impulse control was also noted to be poor.  The examiner 
concluded that the veteran did not appear to suffer from 
psychosis, thought disorder, mental deficiency or serious 
mental illness.  She appeared to have experienced an 
inordinate amount of stress and was doing her best to cope.  
The Expeditious Discharge Program was strongly recommended.

Prior to her discharge, during examination, the veteran 
reported having frequent trouble sleeping, depression or 
excessive worry and nervous trouble.  See service discharge 
examination, SF 93, July 18, 1978.  However, the examiner 
noted no psychiatric problems.  See service discharge 
examination, SF 88, July 18, 1978.  The corresponding metal 
status examination noted the veteran as: having normal 
behavior; fully alert; fully oriented; having a level mood; 
with clear and normal thinking.  The veteran did not have any 
significant mental illness.  See service discharge mental 
status examination, July 18, 1978.

Within one year of her discharge from service, the veteran 
was seen at the VA Medical Center (VAMC) with complaints of 
several months of generalized tiredness.  She noted that she 
was depressed and had dropped out of her classes at school.  
She had no plan for the future.  The veteran reported that 
since her hysterectomy in August 1977, she was having 
difficulty adjusting to life.  The examiner stated that the 
veteran's condition could be the result of situational 
disturbances causing stresses; this could be aggravated by 
ambivalent feelings about her hysterectomy.  The examiner 
diagnosed the veteran with depression secondary to 
situational reaction with inadequate personality-like affect.  
See VAMC treatment record, March 4, 1979.

In conjunction with her August 1979 claim of entitlement to 
service connection for a psychiatric disorder secondary to 
her in-service hysterectomy, the veteran was afforded a VA 
medical examination in September 1979.  The veteran's medical 
records were not available for review prior to or during the 
veteran's examination.  The veteran complained of being 
irritable, frustrated and depressed over the prior two years.  
She stated that prior to that time she was generally a happy 
person.  Upon mental status examination, the veteran's mood 
and affect were that of depression.  The examiner diagnosed 
the veteran with depressive neurosis with a basic underlying 
personality disorder.  See VA examination report, September 
24, 1979.  The veteran was later seen by Lubrett Hargrove, 
M.D. for additional complaints associated with her 
hysterectomy.  See private treatment record, Lubrett 
Hargrove, M.D., October 26, 1979.

Treatment records from 1997 to 2002 demonstrate the veteran's 
continuing struggle with polysubstance abuse, to include 
multiple hospitalizations.  In July 2004, the veteran was 
admitted to the VAMC and diagnosed with bipolar disorder 
versus substance induced mood disorder and polysubstance 
abuse.  See VAMC discharge summary, August 9, 2004.  In May 
2005, the veteran was again admitted to the VAMC after being 
found unconscious by her landlord.  Upon admission, the 
veteran demonstrated slurred speech, an altered mental state 
with disorientation and confusion that was thought to be 
related to an overdose.  The veteran indicated that she 
believed her boyfriend assaulted her.  Her bipolar disorder 
was considered to be under control with no recent depressive 
symptoms and no suicidal ideation.  See VAMC discharge 
summary, May 20, 2005.

In January 2006, a VA social work note stated that the 
veteran had been sexually assaulted three times.  The veteran 
stated that the first incident was when she was 19 years old 
in service and held at gunpoint.  She stated that she did not 
report this incident.  The veteran stated that shortly after 
her hysterectomy in service, she was diagnosed with 
"depressive neurosis" since (according to the veteran), her 
surgery was "botched and unnecessary".  See VAMC social 
work note, January 30, 2006.  The veteran believed that if 
her depression had been treated at that time, she would not 
have ultimately become bipolar.  She noted that she was 
initially diagnosed as bipolar in 1994, though there is no 
medical record of this.  Id.  

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

First, the Board concedes that the veteran currently suffers 
from a multitude of psychiatric disorders.  The remaining 
question is whether any such disorder is the result of a 
disease or injury in service.  See Hickson, supra.  With 
regard to the question of whether the veteran currently has a 
psychiatric disorder that is the result of a sexual assault 
in service, the Board notes that at no point did the veteran 
report such an event.  As noted above, upon her discharge 
from service, her psychiatric state was considered normal.  
The March 1979 VAMC treatment record made no mention of 
sexual assault and indicated that the veteran suffered from a 
personality disorder.  The Board notes that a personality 
disorder is not a disability within the meaning of 
legislation authoring veterans' benefits.  See 38 C.F.R. § 
3.303(c) (2007).

The first mention that the veteran was a victim of a sexual 
assault during her time in service was in a VA treatment note 
in March 1997 (almost 20 years after discharge from service), 
wherein she stated that she had been sexually assaulted 
during her childhood and again in the military.  See VA 
treatment record, March 7, 1997.  In November 1997, the 
veteran was admitted to the VAMC because of a manic episode 
and suicide attempt.  The veteran reported she had problems 
with drugs since the age of 13 and was sexually active since 
age 16.  The veteran admitted the suicide attempt was due to 
problems with her boyfriend.  In describing her history, 
there was no mention of sexual assault during childhood or in 
the military.  See VAMC treatment record, November 28, 1997.  

The next mention of a sexual assault, was in a February 2006 
VA social work note, wherein the veteran reported a sexual 
assault in 2001, after which she attempted suicide.  She 
reported that she was again sexually assaulted in 2005.  See 
VA social work note, February 22, 2006.  There was no mention 
of a sexual assault as a child or while in the military.  In 
March 2007, the veteran informed her social caseworker that a 
family member had molested her when she was five or six years 
old.  She noted that her parents did not believe her when she 
reported this behavior.  The veteran stated that she was 
again sexually assaulted by an uncle, but felt that she could 
not report this since no one believed her the first time.  
See VA social work note, March 5, 2007.  Later, the social 
worker noted that the veteran appeared to have PTSD.  The 
veteran also stated she was worried that her drug abuse would 
affect her claim of entitlement to service connection for 
bipolar disorder.  See VA social work note, March 13, 2007.

The veteran was afforded VA examinations in April 1999 and 
July 2007.  The April 1999 examination will be discussed in 
detail below.  During the July 2007 examination, it was noted 
that the veteran had numerous prior hospitalizations for 
psychiatric reasons, somewhere in the neighborhood of 30 to 
40 admissions.  She was noted to have a long history of 
bipolar illness as well as substance abuse, in conjunction 
with depression and PTSD.  The veteran reported having bad 
dreams about a sexual assault in 2001.  She indicated that 
she was sexually assaulted in service in 1977 or 1978.  She 
also reported being sexually assaulted by an uncle when she 
was a child.  The examiner noted that the veteran's symptoms 
were quite compatible with recurrence of depressive and 
traumatic material as well as the marked mood swings 
characteristic of bipolar disorder.

The examiner concluded that the veteran's diagnosed bipolar 
disorder, PTSD, trauma and substance abuse were all very much 
related.  The examiner further opined that bipolar disorder 
clearly has a genetic basis in most families, as it would 
likely be with the veteran's family.  The examiner then 
stated that, while the veteran also had a history of previous 
sexual trauma within the family, both her diagnosed bipolar 
disorder and PTSD were "more likely than not exacerbated by 
the veteran's service and in-service experiences."  It was 
noted that the veteran was sexually assaulted in service, 
which exacerbated trauma she had already endured.  The 
examiner also noted that the veteran's bipolar disorder did 
not begin in service, but was exacerbated by it.  See VA 
examination report, July 24, 2007.

The Board acknowledges the July 2007 VA examiner's positive 
nexus opinion, however, it is based completely on history 
provided by the veteran.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  The clinical evidence does not prove 
that the veteran was sexually assaulted in service, or that 
an assault in service is the cause of her current disorders.  
The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As 
such, the July 2007 VA examiner's opinion is completely 
speculative.

The Board does not find the veteran's claim that she was 
sexually assaulted in service to be credible based on the 
inconsistency of her statements.  When the veteran filed her 
initial claim in August 1979, she made no mention of being 
assaulted in service.  In fact, she did not claim that an 
assault occurred until 1997.  Thereafter, it was not 
mentioned again until 2007.  While the Board certainly 
empathizes with the difficulties the veteran has suffered in 
her life due to her polysubstance abuse and other obstacles, 
the veteran's claim that she was assaulted in service is 
simply not credible.  The veteran has already demonstrated 
that she will do or say anything to obtain that which she 
seeks.  For example, during a psychiatric evaluation in 
August 2005, the veteran was diagnosed with a personality 
disorder with a history of bipolar disorder and polysubstance 
abuse.  The veteran informed the VA examiner that if she was 
not provided with prescription Seroquel, she would commit 
suicide.  See VAMC treatment record, August 23, 2005.  The 
veteran's testimony is clearly not credible.

With regard to the veteran's alternate theory that her 
current psychiatric disorders are secondary to her 
hysterectomy in service, the Board also finds that the 
evidence of record does not support her claim.

The Board finds that the veteran has a current disability and 
that she is service connected at 50 percent for a 
hysterectomy and bilateral salpingo-oophorectomy.  See 
Wallin, supra.  The remaining element to establish service 
connection on a secondary basis is a medical nexus opinion.  
The veteran and her representative have stated that the 
veteran's mental disorder developed because of guilt and 
depression that the veteran felt since she was unable to bear 
children.  The veteran also stated that it had always been 
her dream to be a mother, and that this opportunity was 
stolen from her by the military.  See Board hearing 
transcript, January 2003.

First, the Board notes that prior to her hysterectomy, the 
examiner noted that the veteran did not seem unduly alarmed 
by the planned procedure with the resultant inability to have 
children.  See service medical record, narrative summary, 
August 15, 1977.  While the veteran currently alleges that 
the hysterectomy was unnecessary and was performed 
incorrectly, as noted above, a narrative summary in August 
1977 noted that she had a history of multiple treatments for 
pelvic infections over the prior five years and had been 
advised many times that a hysterectomy was required to arrest 
her pelvic inflammatory disease.  See service medical record, 
narrative summary, August 15, 1977.

In support of her claim, the veteran submitted several 
medical statements.  However, these statements do not provide 
a medical nexus between her current psychiatric disorder and 
a disease or injury in service or establish that her 
condition is secondary to a service-connected disability.  
See statements of VAMC physician J.L.G., M.D., January 21, 
2003 and April 30, 2002; see also private medical statement, 
Carlos B. Everett, M.D., December 10, 2002.
In April 1999, the veteran was afforded a VA examination to 
determine the nature and etiology of her disorders.  After a 
thorough review of the veteran's claims file, the examiner 
diagnosed the veteran with active marijuana abuse with 
disturbance of mood; substance-dependent personality traits; 
and hysteriform personality traits.  The examiner concluded 
that it was not likely that the veteran's current disorder, 
to include a depressive neurosis, originated in service.  It 
was also not likely that any current psychiatric disorder had 
been caused or increased in severity as a result of the 
veteran's in-service hysterectomy.

By way of discussion, the examiner noted that it was 
possible, perhaps even probable, that, were the veteran to 
discontinue her marijuana use, that a form of depression 
would ensue.  This opinion must remain highly speculative, 
and at the current time her emotional lability, and apparent 
incapacity to focus her attention and to speak in an 
organized manner, plus what the examiner opined to be lack of 
insight and basic prolonged immaturity, obliterated any other 
psychiatric syndrome of subtler origin.  The examiner also 
noted that while it was a given that a pan-hysterectomy is a 
profound event for any woman, let alone a person of child-
bearing age, the examiner could find no anatomical or 
physiological explanation for the connection of that 
stressful experience with her current voluntary use of 
marijuana and general state of pathological excitation.  See 
VA examination report, April 20, 1999.  There is no other 
medical evidence of record to support the veteran's claim.  

With regard to both theories of entitlement, the Board notes 
the decades-long evidentiary gap in this case between the 
1979 VA examination and her complaints in 1997.  The Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service, which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing psychiatric complaints, symptoms, or 
findings for almost 20 years between the 1979 VA examination 
and the medical reports dated in 1997 is itself evidence 
which tends to show that the psychiatric disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's psychiatric 
disorder is related to service or secondary to a service-
connected disability.  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experiences; for example, she is competent to discuss her 
current symptomatology.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  She is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  As previously discussed, the veteran's 
credibility is also at issue.  The Board does not find her 
testimony to be credible, based on the evidence discussed 
above.As such, no credible medical nexus exists which 
connects the veteran's current psychiatric condition to 
service.  Therefore, the veteran's claim, on both theories of 
entitlement, must fail.  See Hickson; Wallin, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that her current 
psychiatric disabilities are related to service.  There is 
not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder (exclusive of PTSD), to include a 
depressive neurosis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


